TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00072-CV



                         Cal-Tex Protective Coatings, Inc., Appellant

                                                v.

                          Grounds Control of Texas, L.P., Appellee




    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2002-0453C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Cal-Tex Protective Coatings filed an unopposed motion to dismiss its

appeal advising that the parties have settled the only claim involved in the appeal. The appeal is

dismissed and costs are assessed against the party incurring them.




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: March 29, 2005
2